Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/4/2022 have been fully considered but they are not persuasive. 

Argument: Applicant argued:
“Zhang teaches two different and mutually exclusive approaches to positioning. See e.g. claim 1 of Zhang. In the first approach, an auxiliary positioning entity (e.g. a roadside unit) transmits "auxiliary positioning information." This auxiliary positioning information can essentially indicate the location of the auxiliary positioning entity. A target UE in receipt of such auxiliary positioning information can determine its own position;” (Remarks 7/4/2022, page 9, last paragraph);
“However, paragraph [0277] of Zhang relates to the above-identified second approach” (Remarks 7/4/2022, page 10, 2nd last paragraph).
Response: Examiner respectfully disagrees. Examiner in CTNF (4/14/2022, page 4, middle of 1st paragraph) referred to Fig. 2, block 210 of Zhang. In Fig. 2, block 210, Zhang clearly discloses the UE receives positioning information transmitted by the auxiliary positioning entity, without the UE having made any request for positioning information. This corresponds to the 1st approach that Applicant has already agreed to in Remarks (7/4/2022, page 9, last paragraph). Block 220 recites “any one of”. In this case the auxiliary positioning information would be used not the “location information fed back for positioning request transmitted by the target UE”). This also corresponds to [0022] – [0026], 1st 3 words  or [0139] – [0140].
To make this clear in the rejection, in claim 1 rejection, Examiner has changed:
“([0227] discloses “..the auxiliary UE may transmit the location calculation information fed back through the bypass carrier or the bypass resource” and “…or, the physical channel carrying (caring) the location calculation information fed back is …”
to
“([0227] discloses “..the auxiliary UE may transmit the location calculation information … through ….. the physical channel carrying (caring) the location calculation information fed back is …”

Argument: Applicant argued:
“Thus, Zhang's teaching of a bypass carrier, which is only used in response to receiving "positioning request information" from a UE, and which is not used to perform repeated, scheduled broadcasts (e.q. not in response to such a request) is not material to the presently claimed subject-matter.” (Remarks 7/4/2022, page 10, last paragraph);
Response: Examiner respectfully disagrees. As per Argument a), Applicant’s “1st approach” is used, hence no request is made by the UE.
Since the auxiliary positioning entity can send its position information out, without a request from the UE, it can also function in repeated broadcast mode. Although the term “broadcasted repeatedly” is not explicitly stated by Zhang, it is obvious to one of ordinary skill in the art that Zhang’s method, if not already in repeated broadcast mode, can easily be adapted to operate in repeated broadcast mode. This is because the auxiliary positioning entity can be a base station and base stations are known to operate in repeated broadcast mode. This is an obvious variation of what Zhang teaches and pe Rationales for Obviousness (MPEP 2143, Rationale F), not considered patentable.  

Argument: Applicant argued:
“Applicant also respectfully submits that the Examiner alleges that Zhang teaches the limitation of a "broadcast transport channel" but fails to point to any mention of "broadcast" in Zhang. Rather, the Examiner points to a "bypass carrier" without making any explicit connection between the bypass carrier and a broadcast transport channel. Should the Examiner wish to persist with this line of reasoning, Applicant respectfully requests the Examiner provide more detail as to how Zhang teaches the use of a broadcast transport channel in particular.” (Remarks 7/4/2022, page 11, 1st full paragraph)  and related argument in 2nd paragraph, page 11.
Response: Examiner stated that the broadcast transport channel was interpreted as the physical channel that scrambles the location information by the ID of the target UE to ensure that only the target UE may successfully receive it. Zhang doesn’t explicitly use the phrase “broadcast transport channel” but since the physical channel above performs the same function, it is interpreted as the broadcast transport channel. Further, it is dedicated to sending location information, as Zhang doesn’t disclose any other use for it. 

Argument: Applicant argued:
“In rejecting claim 1, the Examiner relied on Zhang's "bypass carrier" to allege that it is equivalent to the claimed "respective broadcast transport channel designated for transmission of location information". In rejecting claim 3, the Examiner cites to paragraphs [0006] and [0013], which talks about Physical Sidelink Control Channel (PSCCH), and a Physical Sidelink Shared Channel (PSSCH). The Examiner is incorrectly equating Zhang's "bypass carrier" with Zhang's "sidelink channel" to allege the disclosure of the claimed subject matter of claim 3. Applicant respectfully disagrees with the Examiner, as the comparison is inappropriate as "bypass carrier" is different from a "sidelink channel". Accordingly, Zhang does not teach the claimed subject matter..” (Remarks 7/4/2022, page 12, last  paragraph.
Response: Examiner respectfully disagrees. In claim 1 rejection, it was stated  (CTNF 4/14/2022, page 4, 1st paragraph): “[(0227] discloses “the auxiliary UE may transmit the location calculation information fed back through the bypass carrier or the bypass resource’ and “... or, the physical channel carrying (caring) the location calculation information fed back is scrambled by the ID of … “. In this case, the physical channel can be used, Hence rather than the bypass carrier. Hence, Applicant’s argument about the bypass carrier is not relevant.

Applicant’s arguments, see Remarks, filed 7/4/2022 with respect to claims 4 and 9 have been fully considered and are persuasive. 
Applicant amended claim 4 to include further limitations and hence claim 4 is now objected/allowed. Hence Applicant’s argument regarding claim 4 is moot.
Applicant’s arguments (Remarks 7/4/2022, page 13, 2nd last paragraph onwards) regarding claim 9 are persuasive and hence claim 9 is now objected/allowed.


Claim Rejections - 35 USC § 112
Claim 21 is  rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 21 depends on  claim 4 and recites the same limitation as the last 3 lines of claim 4. Hence it fails to further limit claim 4. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1 – 3, 5 – 7, 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 20210160810).

Regarding claim 1, Zhang discloses a method (Title) comprising:
receiving, by a mobile device from each one of one or more transmission points of a wireless network (Abstract discloses 5G, so wireless) via a respective broadcast transport channel dedicated for transmission of location information ([0227] discloses “..the auxiliary UE may transmit the location calculation information through ….  the physical channel carrying (caring) the location calculation information fed back is scrambled by the ID of the target UE, and the scrambled location calculation information fed back may ensure that only the target UE may successfully receive It ..”; wherein the broadcast transport channel is interpreted the physical channel. Zhang doesn’t explicitly use the phrase “broadcast transport channel” but since the physical channel above performs the same function, it is interpreted as the broadcast transport channel. Further, it is dedicated to sending location information, as Zhang doesn’t disclose any other use for it), a respective location information message containing an indication of geographic location of said one of the one or more transmission points  (Fig. 2, block 210, [0139] discloses “the target UE receive the positioning related information transmitted by the auxiliary positioning entity”, wherein the transmission point is the auxiliary positioning entity; [0225] discloses “This embodiment is directed to an auxiliary positioning entity of a UE type in implementation manner 2. A UE-type auxiliary positioning entity includes a regular UE or a UE-type RSU, which is hereinafter collectively referred to as an auxiliary UE. The auxiliary UE must be a UE that may accurately acquire its own geo-location information”);
and determining, by the mobile device, its location based on content of the location information message (Fig. 2, block 220; [0139]).

Zhang does not explicitly disclose a broadcast mode and broadcasted repeatedly according to a schedule

However, since the auxiliary positioning entity can send its position information out, without a request from the UE, it can also function in repeated broadcast mode. Although the term “broadcasted repeatedly” is not explicitly stated by Zhang, it is obvious to one of ordinary skill in the art that Zhang’s method, if not already in repeated broadcast mode, can easily be adapted to operate in repeated broadcast mode. This is because the auxiliary positioning entity can be a base station and base stations are known to operate in repeated broadcast mode. This is an obvious variation of what Zhang teaches and pe Rationales for Obviousness (MPEP 2143, Rationale F), not considered patentable.  
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, that Zhang’s method can be easily modified for a broadcast mode since base stations are known to repeatedly broadcast their positions and the UE merely needs to repeat several times what it can do once. This is useful if the UE is in motion and its location is changing or if the UE needs to merely confirm its location, once calculated.


Regarding claim 2, Zhang discloses the respective broadcast transport channel designated for transmission of location information is a dedicated logical channel of the wireless network or a dedicated physical channel associated with the dedicated logical channel ([0027] discloses “a specific bypass carrier” and “the physical channel carrying the location calculation information fed back is scrambled by the ID of the target UE”; hence it is dedicated to the target UE and also dedicated to transmit position information, so inherent).

Regarding claim 3, Zhang discloses the respective broadcast transport channel dedicated for transmission of location information is a dedicated physical channel associated with a dedicated logical channel of the wireless network (logical channel is inherent since it determined by information carried within the physical channel), and wherein the location information message is transmitted on a portion of resources assigned to the dedicated physical channel ([0006], [0013] disclose resources assigned).
Broadcasted message is analyzed as in claim 1 above.


Regarding claim 5, Zhang discloses the respective broadcast transport channel dedicated for transmission of location information is a dedicated physical channel associated with a dedicated logical channel of the wireless network (as in claim 3), the method further comprising: continuously or intermittently monitoring, by the mobile device, the dedicated physical channel for detecting the dedicated logical channel associated with dedicated physical channel (continuously or intermittently monitoring, by the mobile device is inherent since in [0125] – [0128] discloses transmitting position information on time slots and hence the UE is constantly monitoring those time slots to obtain the position information sent).

Regarding claim 6, Zhang discloses the mobile device determines its location based on physical layer detection information of the dedicated physical channel (as in claim 1) , the physical layer detection information obtained from signals transmitted by three or more of the transmission points ([0145] – [0146] discloses using position information from a  “plurality of auxiliary positioning entities” to determine the UE location), said signals including the location information, other signals, or a combination thereof, the physical layer detection information including an indication of distance, direction, or both distance and direction of said three or more transmission points relative to the mobile device ([0182] discloses “The auxiliary positioning information should at least include one of the following information: a positioning reference signal (i.e., a first positioning reference signal) used for calculating a relative location between the target UE and the auxiliary positioning entity, a geo-location of the auxiliary positioning entity, …”; wherein distance would be inherent in relative location).

Claim 7 is similarly analyzed as claim 6, wherein the location information message is as disclosed in claim 1 and the physical layer parameters would be equivalent to the resource allocation (claim 3). Broadcasted message is analyzed as in claim 1 above.


Regarding claim 11, Zhang discloses the respective location information message further containing an identifier of said one of the one or more transmission points ([0218], 1st sentence discloses “ …. identification information of each auxiliary positioning entity (such as a unique ID of the positioning auxiliary entity in the network”)), and wherein the indication of geographic location is one of: an absolute geographic location comprising latitude, longitude and height information, and a geographic location relative to a predetermined reference location and comprising a three-dimensional location offset from said reference location ([0182] discloses “The auxiliary positioning information should at least include one of the following information: a positioning reference signal (i.e., a first positioning reference signal) used for calculating a relative location between the target UE and the auxiliary positioning entity, a geo-location of the auxiliary positioning entity, …”; wherein geolocation would give latitude, longitude and height).
Broadcasted message is analyzed as in claim 1 above.


Claim 12 is similarly analyzed as claim 1.

Claim 13 is similarly analyzed as claim 2.

Claim 14 is similarly analyzed as claim 3.

Regarding claim 15, Zhang discloses a portion of resources is configured for a reuse
by multiple ones of the transmission points ([0275] discloses “For example, the data
for assisting in positioning contains the information field for determining the associated
PRS resources, or a part of information fields of the data for assisting in positioning is
reused to determine the associated PRS resources’; [0009] discloses downlink structure that will be reused with repeated transmission).

Claim 16 is similarly analyzed as claim 5.

Claim 17 is similarly analyzed as claim 6.

Claim 18 is similarly analyzed as claim 7.

Regarding claim 19, Zhang does not explicitly disclose the apparatus: receives a
decryption key; and decrypt the location information message using the decryption
key.

However, Zhang discloses ([0227]) *... the physical channel carrying the location
calculation information fed back is scrambled by the ID of the target UE, and the
scrambled location calculation information fed back may ensure that only the target UE
may successfully receive it;..”.

Since the message is scrambled, the mobile device would need some way of
unscrambling the message. Hence since the UE decodes the message and uses the
position information, it would need a decryption key. Hence use of a decryption key is
inherent, even though not explicitly stated by Zhang.
Broadcasted message is analyzed as in claim 1 above.


Claim 20 is similarly analyzed as claim 1.


Allowable Subject Matter
Claims 4, 9 - 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 21 would be allowable if rewritten to overcome the rejection(s) above.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to mobile/UE position determination:

Edge et al. (US 20180324740) discloses methods and systems for positioning of a mobile device using broadcast of assistance data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632